Final Action
General Information
The merits of this case have been carefully examined again in light of applicant's response received 1/21/2021.   The rejection of record under 35 USC § 112(a)(b), has not been overcome by applicant's amendment and is hereby repeated and made FINAL.  In addition, applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC § 112(a) set forth below.
Claim Rejection - 35 USC § 112(a)(b)
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact appearance of the claimed design in the REPLACMENT figures cannot be determined.  In particular:  
1. Replacement Figure 1.7 is not consistent with 1.1. 1.7 has inconsistent proportions and overall shape.  For example, see below.

    PNG
    media_image1.png
    582
    1309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    1361
    media_image2.png
    Greyscale

2. The shape of the corners of the claim are not consistently or clearly shown and described in the replacement figures.  In 1.1 the corners on the bottom end of the buckle are shown as rounded. In 1.4 and 1.5 both the rounded and pointed lines are placed in solid line. (It’s unclear what shape these views are showing.) In 1.7 the corners are pointed. For example, see below.

    PNG
    media_image3.png
    763
    1133
    media_image3.png
    Greyscale


A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
Claim FINAL Rejection - 35 U.S.C. § 112(a)
The claim is FINALLY REJECTED under 35 U.S.C. §112 (a) as failing to comply with the description requirement thereof since the amendment to the drawings introduces new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
Replacement figures are inconsistent with the original disclosure because applicant has introduced a solid line into the claimed appearance that was not shown in the original figures. The solid line placed in 1.1 and 1.7 was not originally disclosed. While broken lines may be converted to solid line in some cases, in an amendment, it is not permissible to introduce a new line to the disclosure that has no antecedent basis in the original disclosure. Since there was no broken line in this location in the original disclosure, the examiner finds the placement of this solid line in the replacement figures to introduce impermissible new matter. For example see below.

    PNG
    media_image4.png
    635
    1075
    media_image4.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected. To correct the drawings, applicant must use a dash dot dash broken line in place of the solid line and add a description to the specification stating that the dash dot dash broken line depicts the claim boundary and forms no part of the claim. 
On the alternative, Applicant may remove the solid line altogether. 
In the office action of 10/26/2020, on page 4, the Examiner recommended the use of a boundary line in order to definitely describe the scope of the claim in this portion of the design. The following is a rudimentary example provided by the Examiner:

    PNG
    media_image5.png
    501
    574
    media_image5.png
    Greyscale

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm PST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-27.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER L WATKINS/Examiner, Art Unit 2915